Case 4:19-cv-00180-ALM-KPJ Document 213 Filed 03/24/20 Page 1 of 13 PageID #: 4980



                    IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

  EDWARD BUTOWSKY, in his personal and
  professional capacities,

                          Plaintiff,           Case No. 4:19-cv-00180-ALM-KPJ
  v.

  MICHAEL GOTTLIEB, et al.,

                          Defendants.




           DEFENDANTS GOTTLIEB, GOVERNSKI, AND BOIES SCHILLER
            FLEXNER LLP REPLY IN SUPPORT OF MOTION TO DISMISS
                   FOR LACK OF PERSONAL JURISDICTION
Case 4:19-cv-00180-ALM-KPJ Document 213 Filed 03/24/20 Page 2 of 13 PageID #: 4981



                                                   TABLE OF CONTENTS



   LEGAL ARGUMENT .................................................................................................................... 1

         A.       The BSF Defendants Are Not Subject To Specific Jurisdiction. .................................. 1
         1.       The Response Provides No Basis For This Court To Ignore Binding Law Rejecting
                  The Effects Test On Which The TAC Relies. .............................................................. 1
         2.       The Response Effectively Concedes That The Fifth Circuit And This Court Have
                  Rejected The TAC’s Purported Conspiracy-based Personal Jurisdiction Theory. ....... 7
         B.       The BSF Defendants Are Not Subject To Jurisdiction. ................................................ 7




                                                                     i
Case 4:19-cv-00180-ALM-KPJ Document 213 Filed 03/24/20 Page 3 of 13 PageID #: 4982



          Defendants Mr. Gottlieb, Ms. Governski, and Boies Schiller Flexner LLP (“BSF

  Defendants”) file this Reply in support of their Motion to Dismiss for Lack of Personal Jurisdiction

  [Dkt. 210] (“Motion”).

          In addition, the BSF Defendants herein respectfully update the Court on the latest

  development in the underlying D.C. lawsuit. On March 19, 2020, Judge Richard Leon held a

  telephonic status conference during which he inquired about the status of this lawsuit. After Mr.

  Gottlieb explained the accelerated schedule that this Court has put into place, (Dkt. 206), Judge

  Leon instructed the BSF Defendants to inform this Court that he cannot delay any longer and

  intends to grant the anti-suit injunction motion on March 30, 2020, which is just over one year

  since the Motion was filed on March, 26, 2019. See D.C. Lawsuit, Dkt. 58. Judge Leon has urged

  Plaintiff Edward Butowsky to dismiss this case against the BSF Defendants to avoid the need for

  an anti-suit injunction since July 31, 2019, as BSF Defendants alerted this Court on August 14,

  2019. See Dkt. 105 at 19-20. In the nearly eight months since, Mr. Butowsky has rejected Judge

  Leon’s recommendation by continuing to press this litigation and forcing the First-Filed Court to

  act to protect its jurisdiction.

                                       LEGAL ARGUMENT

          Mr. Butowsky’s Response in Opposition to the Motion [Dkt. 211] (“Response” or “Resp.”)

  does not salvage the failure of his Third Amended Complaint [Dkt. 207] (“TAC”) to plead a prima

  facie case for this Court to exercise personal jurisdiction over the BSF Defendants.

      A. The BSF Defendants Are Not Subject To Specific Jurisdiction.

              1. The Response Provides No Basis For This Court To Ignore Binding Law
                 Rejecting The Effects Test On Which The TAC Relies.

          Mr. Butowsky’s only argument in support of specific jurisdiction is that the BSF

  Defendants “knew” when they made the alleged statements Mr. Butowsky “lived and worked in



                                                   1
Case 4:19-cv-00180-ALM-KPJ Document 213 Filed 03/24/20 Page 4 of 13 PageID #: 4983



  Texas, thus they ‘purposefully directed their activities at the forum state’ when they tried to bully

  him into silence there.” (Resp. at 3, 5, 8-9.) But his Response provides no answer to the legion of

  controlling authority prohibiting Texas courts from exercising specific jurisdiction over non-

  resident defendants based solely on allegations that the effects of an alleged intentional tort will

  be felt by a plaintiff in Texas. (Motion at 12-18 (citing cases)). That authority establishes that the

  Calder v. Jones, 465 U.S. 783, 788-89 (1984) “effects” test for specific jurisdiction requires that

  the forum be the focal point of the alleged defamation, such that the accused statements are directly

  aimed at the forum. In what is now their third motion to dismiss this case for lack of personal

  jurisdiction, the BSF Defendants once again challenged Mr. Butowsky to identify a single

  allegation on which this Court could plausibly find that their accused statements were

  “meaningfully directed” at Texas. (Motion at 7, citing Fielding v. Hubert Burda Media, Inc., 415

  F.3d 419, 428 (5th Cir. 2005); Clemens, Clemens v. McNamee, 615 F.3d 374, 380 (5th Cir. 2010)).

  For the third time, Mr. Butowsky failed to meet that challenge. Mr. Butowsky’s failure to identify

  any such statement (Resp., passim) forecloses a finding of specific jurisdiction over the BSF

  Defendants.1

         Plaintiff relies on Calder, 465 U.S. at 788-89, and an explanation of Calder from Walden

  v. Fiore, 571 U.S. 277, 284 (2014) (Resp. at 3-4), but Walden forecloses the exercise of personal

  jurisdiction under the facts pled here. Walden reversed the lower court’s finding a specific

  jurisdiction, and held the court below committed legal error when it “looked to [defendant’s]

  knowledge of [plaintiff’s] strong connection to the forum,” instead of “assessing [defendant’s]

  own contacts” with the forum state. The lower court erred because “this approach to the ‘minimum




  1
   Mr. Butowsky concedes there is no general jurisdiction over Mr. Gottlieb or Ms. Governski.
  (Resp. at 3-11.)


                                                    2
Case 4:19-cv-00180-ALM-KPJ Document 213 Filed 03/24/20 Page 5 of 13 PageID #: 4984



  contacts’ analysis impermissibly allows a plaintiff’s contacts with the defendant and forum to drive

  the jurisdictional analysis…such reasoning improperly attributes a plaintiff’s forum connections

  to the defendant and makes those connections ‘decisive’ in jurisdictional analysis. It also obscures

  the reality that none of [defendant’s] challenged conduct had anything to do with [the forum]

  itself.” Walden, 571 U.S. at 289. Walden further explained that Calder’s finding of specific

  jurisdiction was not based on the defendant’s knowledge that injury from the alleged defamation

  would be felt by a forum resident: “Calder made clear that mere injury to a forum resident is not

  a sufficient connection to the forum. Regardless of where a plaintiff lives or works, an injury is

  jurisdictionally relevant only insofar as it shows that the defendant has formed a contact with the

  forum state. The proper question is not where the plaintiff experienced a particular injury or effect

  but whether the defendant’s conduct connects him to the forum in a meaningful way.” Id. at 290;

  see also Sangha v. Navig8 ShipManagement Private Ltd., 882 F.3d 96, 103 (5th Cir. 2018) (cited

  in Motion at 20).

         The Response’s central claim—that the “Fifth Circuit has not yet addressed” Calder post-

  Walden—ignores the Fifth Circuit’s decision in Sangha. (Resp. at 4-5.) In Sangha, the Fifth Circuit

  explicitly addressed Calder and Walden, and affirmed a district court’s dismissal of a complaint

  for tortious conduct, including defamation:

                 The Supreme Court recently clarified the form that forum contacts
                 must take in intentional tort cases for the effects to be applicable,
                 reiterating that mere injury to a forum resident is not a sufficient
                 connection to the forum. Walden, 134 S.Ct. at 1125. ‘Regardless of
                 where a plaintiff lives or works, an injury is jurisdictionally relevant
                 only insofar as it shows that the defendant has formed a contact with
                 the forum State.’ Id. The proper question is not whether Cpt.
                 Sangha experienced an injury or effect in a particular location,
                 but whether Navig8’s conduct connects it to the forum in a
                 meaningful way. Cpt. Sangha’s presence in the Gulf of
                 Mexico/Port of Houston is largely a consequence
                 of his relationship with the forum, and not of any actions Navig8



                                                    3
Case 4:19-cv-00180-ALM-KPJ Document 213 Filed 03/24/20 Page 6 of 13 PageID #: 4985



                 took to establish contacts with the forum. Accordingly, Cpt.
                 Sangha has failed to establish a prima facie case of personal
                 jurisdiction.

  Sangha, 882 F.3d at 103-104 (bolding added); see also United My Funds, LLC v. Perera, No. 4:19-

  CV-373, 2020 WL 674364, at *5 (E.D. Tex. Feb. 11, 2020) (Mazzant, J.) (”As identified by the

  Supreme Court of the United States, the minimum contacts analysis is not sufficient merely

  because the non-resident defendant knew the plaintiff would suffer an injury in the forum state.”

  (citing inter alia Calder and Walden)).2 As the Fifth Circuit recognized in Sangha, as well as in

  the out-of-circuit cases cited in the Response, Walden affirmed that the Calder effects test alone

  is an insufficient basis on which to assert personal jurisdiction over a defamation defendant. See

  Walden, 571 U.S. at 289-9; Resp. at 5-6.

         Calder based its finding of specific jurisdiction on a host of facts not present here.

  Specifically, the defendants “relied on phone calls to California sources for the information in their

  article, they wrote the story about the plaintiff’s activities in California…[and] California was the

  focal point both of the story and the harm suffered.” Id. (internal cites and quotes omitted). The

  Response admits that the challenged statements did not rely on Texas sources, (Resp. at 5), and

  provides no factual allegation supporting a determination that the BSF Defendants targeted Texas.

  To the contrary, the accused statements recount allegations in the D.C. Complaint directed to a

  group of defendants, not Mr. Butowsky alone, and none of those other defendants reside or work


  2
     Rather than meaningfully distinguish the Motion’s case law, the Response relies on the
  unremarkable proposition that defamation cases are “unique” pursuant to Calder. Compare Resp.
  at 7-8, with Motion at 8-13 and Dkt. 209 at 12-20. While the Response accuses the BSF Defendants
  of being “dishonest” for citing the minute order in which the Judge Leon denied Mr. Butowsky’s
  motions to dismiss or transfer the D.C. lawsuit (Resp. at 10), that Order necessarily depended on
  determining, as Mr. Rich argued in lengthy briefing submitted to that court, that Mr. Butowsky
  had purposefully availed himself of D.C. by engaging in specific and substantial contacts with the
  District. (see Rich v. Butowsky et al, No. 18-cv-00681, Dkt. 23 at 10-12, 17-22, 28-24, 38-41 (June
  7, 2018).



                                                    4
Case 4:19-cv-00180-ALM-KPJ Document 213 Filed 03/24/20 Page 7 of 13 PageID #: 4986



  in Texas.3 The BSF Defendants sued Mr. Butowsky in D.C. on behalf of their client, Mr. Rich,

  who resides in Colorado. The other defendants in the D.C. litigation reside in D.C. and Arkansas.

  The challenged statements were made to media outlets in New York (CNN) and D.C. (Vox,

  Conspiracyland). Mr. Butowsky does not allege, nor could he, that Texas was the focal point of

  the BSF Defendants’ accused statements, and instead relies solely on the lead-in statements of the

  interview hosts introducing Mr. Butowsky as a “Texas businessman” and a “Dallas Moneyman.”

  (Resp., 7-8.) Statements that Mr. Butowsky lives and works in Texas (which were not even made

  by the BSF Defendants) do not make the state the “focal point” of the stories as a matter of law,

  See, e.g., Walden, 571 U.S. at 287–88 (explaining the Calder article had a “California focus”

  including because “defendants relied on phone calls to ‘California sources’ for the information in

  their article,” wrote the article for publication in California, and “wrote the story about the

  plaintiff's activities in California”); Fielding, 415 F.3d at 427 (explaining that references to Texas

  in article were insufficient under Calder because Texas was not “focal point” of story); Revell, 317

  F.3d at 473 (“Texas was not the focal point of the article or the harm suffered, unlike Calder, in

  which the article contained descriptions of the California activities of the plaintiff, drew upon

  California sources, and found its largest audience in California.”). In short, Walden reversed a

  lower court for adopting precisely the same argument Mr. Butowsky would have this Court

  endorse.

         The controlling authority in this Circuit has repeatedly refused to apply Calder’s “effects”

  test to establish specific jurisdiction over non-resident defendants when the challenged statements

  did not focus on Texas. Although factual allegations relating to jurisdiction must be accepted as



  3
   This court may take judicial notice of the underlying Complaint in the D.C. action, which makes
  plain that the relevant underlying conduct was focused in D.C. See Mot. Ex. A, ¶¶ 1-2, 7, 9, 20-
  21, 25-26, 28, 32.


                                                    5
Case 4:19-cv-00180-ALM-KPJ Document 213 Filed 03/24/20 Page 8 of 13 PageID #: 4987



  true, a plaintiff does not establish a prima facie case for specific jurisdiction unless the Complaint

  includes concrete allegations showing the nonresident defendant’s purposeful availment of the

  benefits and protections of and minimum contacts with the forum state.” Panda Brandywine Corp.

  v. Potomac Elec. Power Co., 253 F.3d 865, 868 (5th Cir. 2001). Calder’s “effects” test “is not a

  substitute for a nonresident’s minimum contacts” but rather is “to be assessed as part of the

  analysis of the defendant’s relevant contacts with the forum.” Id. (original emphasis). In is

  insufficient where, as here, a plaintiff’s “sole evidence is [his TAC], which alleges [the BSF

  Defendants] knew [Mr. Butowsky is a] Texas resident and knew its actions would intentionally

  cause harm to [Mr. Butowsky] in Texas. [He] present[s] no other evidence of [the BSF Defendants]

  contacts with Texas relating to [his] claims, and thus the district court properly concluded that the

  allegations are merely conclusory.” Id. at 869 (inserting the facts here to Panda Brandywine’s

  analysis of conclusory allegations). Mr. Butowsky has not alleged that the BSF Defendants have

  impugned his career as a financial services professional in Texas, or that BSF Defendants relied

  on Texas sources, published any statements for publication in Texas, or made statements about

  Mr. Butowsky’s activities in Texas. The Fifth Circuit has considered and rejected the theory for

  specific jurisdiction advanced in Mr. Butowsky’s Response, and this Court should follow that

  binding precedent and do the same. See Sangha, 882 F.3d at 103; Clemens, 615 F.3d at 380;

  Fielding, 415 F.3d at 427; Mullins v. TestAmerica, Inc., 564 F.3d 386, 401 (5th Cir. 2009); Revell

  v. Lidov, 317 F.3d 467, 473 (5th Cir. 2002); Panda Brandywine Corp., 253 F.3d at 868; Wien Air

  Alaska, Inc. v. Brandt, 195 F.3d 208, 212 (5th Cir. 1999).

         In short, Mr. Butowsky does not allege sufficient contacts with Texas by the BSF

  Defendants to support specific jurisdiction. Apart from the allegation that Mr. Butowsky resides




                                                    6
Case 4:19-cv-00180-ALM-KPJ Document 213 Filed 03/24/20 Page 9 of 13 PageID #: 4988



  in Texas, the TAC sets forth no facts showing any connection whatsoever between the accused

  statements and Texas.

             2. The Response Effectively Concedes That The Fifth Circuit And This Court Have
                Rejected The TAC’s Purported Conspiracy-based Personal Jurisdiction Theory.

         The Response does not address, and therefore concedes, that the TAC fails as a matter of

  law to allege a conspiracy-based theory of personal jurisdiction. Compare Resp., with Mot. at 18-

  19; see In re BP p.l.c. Sec. Litig., No. 10-MD-2185, 2013 WL 6388408, at *5 (S.D. Tex. Dec. 6,

  2013) (failure to address argument in opposition is concession); Barr v. Arco Chem. Corp., 529 F.

  Supp. 1277, 1278 (S.D. Tex. 1982) (same). The Court should follow the binding precedent of this

  Circuit a find that personal jurisdiction does attach where based on a purported conspiracy claim

  that fails to allege an overt act in the state, is based solely on the effects test, and does not

  demonstrate minimum contacts as to each of the Defendants. See Mot. at 18-19.4

      B. The BSF Defendants Are Not Subject To Jurisdiction.

         As far as Boies Schiller LLP (“BSF”), Mr. Butowsky claims it is subject to this Court’s

  jurisdiction based on a theory of respondeat superior based entirely on the “same reasons” that Mr.

  Butowsky advances to support jurisdiction as to the individual BSF Defendants, which fail as a

  matter of law for the reasons discussed supra. (See Resp. at 11-12.)5 See Johns Hopkins Univ. v.

  Nath, 238 S.W.3d 492, 500 (Tex. App.—Houston [14th Dist.] 2007, pet. denied) (“Nath's case



  4
    It is irrelevant that “Defendant CNN does not dispute the fact that jurisdiction is proper in Texas,”
  (Resp. at 8), because the law does not permit personal jurisdiction to attach to one defendant by
  virtue of personal jurisdiction over a co-defendant absent minimum contacts, even in cases alleging
  conspiracy. See Motion at 13-14 (citing cases).
  5
    The cases that the Response cites do not support finding personal jurisdiction to a corporation
  where, as here, the Court cannot assert specific jurisdiction over the employees. Further, Mr.
  Butowsky did not plead facts regarding respondeat superior in the TAC, and any allegations in the
  Response are not entitled to the same presumption as “well-pleaded facts” in a complaint. Thus,
  the BSF Defendants also preserve any right to argue that Mr. Butowsky has not plead facts
  sufficient to support respondeat superior.


                                                    7
Case 4:19-cv-00180-ALM-KPJ Document 213 Filed 03/24/20 Page 10 of 13 PageID #: 4989



   against JHU is based on respondeat superior. . . . Specific jurisdiction over JHU would have to be

   premised on specific jurisdiction over [JHU’s employee. Having found that specific jurisdiction

   does not exist over [JHU’s employee], it cannot exist over JHU.”).

           As far as general jurisdiction, the TAC pleads that BSF is organized under the laws of

   New York and is headquartered in New York, (TAC, ¶ 13.), but nevertheless asserts a theory of

   general jurisdiction because the firm’s attorneys have appeared on behalf of clients in Texas courts,

   (Id.) “Substantial, continuous and systematic contact with a forum is a difficult standard to meet

   and requires extensive contacts between a defendant and the forum.” Green Ice Tech., 2018 WL

   3656476, at *5. “Given the high bar for establishing general jurisdiction over a person or a

   company” (id. at *6), the TAC is plainly insufficient to establish general jurisdiction.

          The Response cites no authority, because there is none, establishing that a law firm is

   subject to general jurisdiction in Texas solely based on appearing on behalf of client’s in Texas

   courts (Resp. at 11-12). All of the relevant authority holds otherwise. (Motion at 20, citing cases.)

   Texas courts have repeatedly held that a law firm’s representation of a client in Texas is not

   sufficient to confer general jurisdiction, particularly where that law firm does not maintain offices

   nor otherwise regularly transact business in Texas. See Companion Prop. & Cas. Ins. Co. v.

   Palermo, 723 F.3d 557, 559-60 (5th Cir. 2013) (“The general-personal-jurisdiction theory has no

   substance under these facts. Defendants maintained no offices in Texas; they had no personnel

   stationed there; they paid no Texas taxes and had no registered agent for service of process; and,

   although sustained over an appreciable period, transacted only limited and discrete business

   there.”); Gray, Ritter, & Graham, PC v. Goldman Phipps PLLC, 511 S.W.3d 639, 657 (Tex.

   App.—Corpus Christi 2015, pet. denied) (“a nonresident attorney who has only sporadic contacts

   with Texas will not be subject to general jurisdiction in Texas.”); Cent. Freight Lines, Inc. v. APA




                                                    8
Case 4:19-cv-00180-ALM-KPJ Document 213 Filed 03/24/20 Page 11 of 13 PageID #: 4990



   Transp. Corp., 322 F.3d 376 (5th Cir. 2003) (in non-law firm business context, concluding that

   defendant’s contact with Texas in routinely arranging and receiving interline shipments to and

   from Texas and sending sales people to Texas on a regular basis to develop business, negotiate

   contracts, and service national accounts, while in some sense “continuous and systematic,” were

   not substantial enough to justify personal jurisdiction). The rationale behind that authority is

   obvious—the rule Mr. Butowsky advocates would subject a law firm to general jurisdiction in any

   state in which its lawyers represent clients. Once that frivolous argument is discarded, the TAC is

   left with nothing that could even form a building block of a claim to subject BSF to general

   jurisdiction in Texas.

          Mr. Butowsky attaches an exhibit (Exhibit 1) which appears to be a Westlaw search result

   showing published court decisions identifying BSF as having represented a party involved in the

   listed decisions. Beyond demonstrating that counsel for Mr. Butowsky is capable of using the

   “search” function on Westlaw, the exhibit reveals nothing. Exhibit 1 is not accompanied by a

   sworn affidavit or declaration that might explain the relevance of BSF’s alleged involvement in

   the listed decisions, including their extent, duration, frequency, or the identity or location of the

   parties BSF is alleged to have represented. Nor does this Exhibit bother to explain how any of

   these representations distinguish BSF from any other out-of-state law firm that has represented

   clients in Texas courts.

          Separately, Mr. Butowsky’s counsel either did not read, or is unable to understand the

   complexities of, the search results in his own exhibit. For example, Mr. Butowsky asserts that

   Exhibit 1 shows BSF “has represented clients in Texas litigation 195 times since 2001” (Resp. at

   12), but Exhibit 1 does not identify 195 different cases in Texas courts—it identifies a list of court

   decisions including some that are not even Texas court cases. See, e.g., Ex. 1 Entries 8, 20, 25, 69,




                                                     9
Case 4:19-cv-00180-ALM-KPJ Document 213 Filed 03/24/20 Page 12 of 13 PageID #: 4991



   88, 122, and 194 (listing Supreme Court decisions that all originate from states other than Texas).

   Further, the list contains several decisions issued from the same cases, and once duplicates are

   removed, Exhibit 1 shows that BSF has appeared in Texas courts in approximately 54 cases over

   a 20 year time-frame—or less than 3 Texas cases per year. Whatever Exhibit 1 establishes (if

   anything), it certainly does not establish that BSF is “essentially at home” in Texas. See Green Ice

   Tech., 2018 WL 3656476, at *5.

          Finally, Mr. Butowsky concedes, as he must, that this Court lacks general jurisdiction over

   Mr. Gottlieb and Ms. Governski. Even if the Court did have general jurisdiction over BSF (which

   it does not), that would not be sufficient to confer jurisdiction over individual attorneys who reside

   and practice in D.C. and who otherwise are not “at home” in Texas. See Nikolai v. Strate, 922

   S.W.2d 229, 241 (Tex. App.—Fort Worth 1996, writ denied) (“Texas law is clear that a business’s

   contacts may not be imputed to its personnel to establish personal jurisdiction over them.”).




                                                    10
Case 4:19-cv-00180-ALM-KPJ Document 213 Filed 03/24/20 Page 13 of 13 PageID #: 4992



   Dated: March 24, 2020                       /s/ Paul J. Skiermont

                                               SKIERMONT DERBY LLP
                                               Paul J. Skiermont (TX Bar No. 24033073)
                                               Steven J. Udick (TX Bar No. 24079884)
                                               1601 Elm Street, Suite 4400
                                               Dallas, TX 75201
                                               Tel: (214) 978-6600
                                               Fax: (214) 978-6601
                                               pskiermont@skiermontderby.com
                                               sudick@skiermontderby.com

                                               Attorneys for Defendants Michael Gottlieb, Meryl
                                               Governski, and Boies Schiller Flexner LLP


                                  CERTIFICATE OF SERVICE

          I hereby certify that on March 24, 2020, a true and correct copy of the foregoing

   document was served on all parties of record via the Court’s ECF filing system.

                                               /s/ Paul J. Skiermont




                                                  11
